UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8327


ANTHONY JAMES,

                  Plaintiff - Appellant,

             v.

LT. JUNE, Officer of Lee Correctional Institution;           LT.
HANCOCK, Officer of Lee Correctional Institution,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (4:08-cv-00058-HMH)


Submitted:    April 23, 2009                   Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony James, Appellant Pro Se. Bradford Cary Andrews, Samuel
F. Arthur, III, AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA,
Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony    James     seeks    to    appeal    the       district        court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.

The   district      court    referred      this   case     to    a    magistrate          judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                              The magistrate

judge recommended that relief be denied and advised James that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.          Despite     this    warning,      James          failed     to    file

specific objections to the magistrate judge’s recommendation.

              The    timely       filing    of    specific           objections           to    a

magistrate      judge’s      recommendation        is    necessary             to   preserve

appellate review of the substance of that recommendation when

the     parties      have     been      warned     of      the        consequences             of

noncompliance.          See United States v. Midgette, 478 F.3d 616,

621-22 (4th Cir. 2007); see also Thomas v. Arn, 474 U.S. 140

(1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

James   has    waived    appellate      review     by    failing          to   timely      file

specific objections after receiving proper notice.                             Accordingly,

we dismiss the appeal.             We deny James’s motion for appointment

of counsel.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented          in    the      materials



                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3